AO 72A
(Rev. 8/82)

 

Case 2:21-cv-00035-LGW-BWC Document6 Filed 06/15/21 Page 1 of 2

In the Gnited States District Court
Por the Southern District of Georgia

Brunswick Division
MARQUESE BOLDEN, *
*
Plaintiff, * CIVIL ACTION NO.: 2:21-cv-35
*
Vv. *
*
OFFICER SAVAGE, *
*
Defendant. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 4. Plaintiff did not file Objections
to this Report and Recommendation. This Court’s mailing was
returned as undeliverable with the notations, “Return to Sender,
Transferred.” Dkt. No. 5 at l.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff’s Complaint for failure to follow this
Court’s Order, DIRECTS the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal, and DENIES

 
AO 72A
(Rev. 8/82)

 

Case 2:21-cv-00035-LGW-BWC Document6 Filed 06/15/21 Page 2 of 2

Plaintiff in forma pauperis status on appeal.

SO ORDERED, this (U| day Vout , 2021.

ft

   

 

HoNZ\LISA GOBBEY WOOD, JUDGE =~

TED STATES DISTRICT COURT
UTHERN DISTRICT OF GEORGIA

 
